Exhibit 10.1

 

PITTSBURGH RESTAURANT

 

ASSET PURCHASE AGREEMENT

 

by and among

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

and

 

PITTSBURGH CR, LLC

 

and

 

RESTAURANT ENTERTAINMENT GROUP, LLC

 

and

 

ERIC SCHILDER

 

January 11, 2012

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is dated January 11, 2012, by and
among Granite City Restaurant Operations, Inc., a Minnesota corporation
(“Buyer”), Pittsburgh CR, LLC, an Ohio limited liability company (“Seller”),
Restaurant Entertainment Group, LLC, an Ohio limited liability company (“REG”),
and Eric Schilder, resident of Marion County, Ohio (“Owner”).

 

INTRODUCTION

 

A.            Seller (Pittsburgh CR, LLC), REG, Owner and Buyer have entered
into a Master Asset Purchase Agreement dated November 4, 2011, as amended by
amendments December 21, 2011, December 27, 2011 and December 30, 2011 (as
amended, the “Master Agreement”), pursuant to which Seller, REG, and Owner
jointly with other parties agree to sell the assets of various Cadillac Ranch
restaurants located in the U.S. to Buyer.

 

B.            Seller owns and operates a Cadillac Ranch All-American Bar & Grill
restaurant located at leased premises at 1060 Settlers Ridge Center Dr.,
Pittsburgh, Pennsylvania 15205 (the “Pittsburgh Restaurant”).

 

C.            Buyer desires to acquire, and Seller desires to sell,
substantially all of the assets used in the operation of the Pittsburgh
Restaurant and to operate the Pittsburgh Restaurant upon the issuance of a
restaurant liquor license to Buyer by the Commonwealth of Pennsylvania Liquor
Control Board.

 

AGREEMENT

 

Subject to the terms, conditions, covenants, negative covenants, exclusions and
limitations set forth in this Agreement, the parties, intending to be legally
bound, agree as follows:

 

1.                                       Incorporation by Reference

 

1.1           INCORPORATION BY REFERENCE TO MASTER AGREEMENT

 

Except as otherwise provided in this Agreement, the parties hereto incorporate
by reference as if fully set forth herein, and adopt, the Definitions and each
of the Sections of the Master Agreement including the Schedules and applicable
Exhibits thereto. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned them in the Master Agreement.

 

1.2           APPLICABILITY TO PITTSBURGH RESTAURANT

 

For purposes of incorporation by reference to the Master Agreement, all
references to Assets, Assumed Liabilities, Encumbrances, Excluded Assets,
Permitted Encumbrances, and Liabilities in the Master Agreement shall refer to
those Assets, Assumed Liabilities,

 

1

--------------------------------------------------------------------------------


 

Encumbrances, Excluded Assets, Permitted Encumbrances, and Liabilities of the
Pittsburgh Restaurant and not of any other Restaurant.

 

2.                                       Sale and Transfer of Assets; Closing

 

2.1           ASSETS TO BE SOLD

 

Upon the terms and subject to the conditions set forth in this Agreement and the
Master Agreement, at the Closing, but effective as of the Effective Time, Seller
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, free and clear of any Encumbrances other than
Permitted Encumbrances, all of Seller’s right, title and interest in and to all
of Seller’s Assets as described in Section 2.1 of the Master Agreement and used
in the operation of the Pittsburgh Restaurant, including but not limited to the
Restaurant Liquor License No. R 2108, LID No. 62432 issued by the Commonwealth
of Pennsylvania Liquor Control Board on June 1, 2011 (the “Pittsburgh License”).

 

Notwithstanding the foregoing, (1) the sale of the Assets shall not be deemed to
occur until the obligations contained in Sections 2.4 and 2.5 are satisfied and
(2) the transfer of the Assets pursuant to this Agreement shall not include the
assumption of any Liability related to the Assets unless Buyer expressly assumes
that Liability in writing pursuant to Section 2.4(a) of the Master Agreement.

 

2.2           EXCLUDED ASSETS

 

Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the Excluded Assets as described in Section 2.2 of the Master
Agreement, are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing.

 

2.3           CONSIDERATION AND EARNEST MONEY

 

(a)           The consideration for the Assets will be (a) Nine Hundred Thousand
Dollars and 00/100 Cents ($900,000.00) (the “Purchase Price”) plus (b) the value
of the Inventories and petty cash purchased as set forth in Section 2.3(e) of
the Master Agreement, and (c) plus or minus the Adjustment Amount described in
Section 2.3(d) of the Master Agreement and (d) the assumption of the Assumed
Liabilities.  Upon the execution of this Agreement, Buyer will issue a
promissory note (“Promissory Note”) to Seller for the amount of the Purchase
Price, subject to adjustment as described in this Section 2.3.  Such Promissory
Note shall be placed into escrow with Buyer’s counsel until the Closing
described in Section 2.4.  Upon the Closing described in Section 2.4, the
Purchase Price, net of the Earnest Money, plus the dollar amount of the
Inventories and petty cash of Seller as set forth and determined pursuant to
Section 2.3(e) of the Master Agreement, will be disbursed by the Escrow Agent or
Buyer’s lender, Fifth Third Bank, as set forth in the Second Amended and
Restated Escrow Agreement between Buyer, Seller, REG, Owner, and the other
parties named therein (the “Escrow Agreement”).

 

(b)           Buyer hereby pays to Seller the earnest money in the amount of One
Hundred Eighty One Thousand Two Hundred Seventy Nine and 82/100 Dollars

 

2

--------------------------------------------------------------------------------


 

($181,279.82) (the “Earnest Money”), receipt of which is hereby acknowledged by
Seller. The Earnest Money shall be deducted from the Purchase Price and
disbursed to Seller in the amounts set forth in Subsection (d) hereof, payable
to the respective creditors of Seller therein.

 

(c)           If upon the Closing, the Assets can be conveyed free of all
Liabilities and Encumbrances, the balance of the Purchase Price, plus the dollar
amount of Seller’s Inventories and petty cash, determined pursuant to Section
2.3(e) of the Master Agreement (“Initial Disbursement”) shall be released to
Seller, minus (i) the Earnest Money; (ii) the Adjustment Amount for
disbursements to creditors of Pittsburgh CR, LLC, as provided in Section 2.3(d)
of the Master Agreement, (iii) the amount of Advances described in Subsection
(d) below; (iv) any other amounts reasonably determined by Buyer as necessary to
discharge other claims or liabilities of Seller; and (v) the sum of
$165,353.93(the “Holdback Amount”), which shall be held in a separate escrow
account, and disbursements therefrom shall be made pursuant to the terms of the
Escrow Agreement.

 

(d)           Concurrent with the execution of this Agreement, Seller agrees
that the following obligations of Seller shall be paid in full: (i) all unpaid
rents and other obligations due Settlers Ridge LP, including rent for January
2012, in the approximate amount of $160,605.26; (ii) the sum of $20,674.56 plus
accrued interest due to Allegheny County, Pennsylvania, for delinquent sales
taxes, and; (iii) all delinquent payments due the Pennsylvania Department of
Revenue for Taxes due as of the date of execution of the Pittsburgh Purchase
Agreement on the sale of the Assets of the remaining Restaurants.  If the
Closing does not occur because Seller cannot satisfy any term or closing
condition that Seller is obligation to satisfy under the Master Agreement or
hereunder, or because the Pennsylvania Liquor Control Board (the “PLCB”) does
not approve Seller’s transfer of the Pittsburgh License to Buyer, and Buyer
terminates this Agreement, Seller shall repay the Earnest Money to Buyer.  If
there are funds available in the Operating Account (as defined in the Consulting
Agreement) or the Seller otherwise has funds available to it, Seller and Buyer
agree that such funds shall be used to repay the Earnest Money to Buyer and
shall be paid to Buyer immediately upon Buyer’s demand.  If such funds are
insufficient to fully repay the Earnest Money to Buyer, Seller and Buyer agree
that the remaining portion of such Earnest Money shall be deducted from any
distributions to be received by any of the Seller Entities under the terms of
the Escrow Agreement and paid directly to Buyer (and that Buyer and Seller will
provide joint written instructions to the Escrow Agent to effectuate such
repayment); provided, however, that if the Buyer has not received full repayment
of the Earnest Money by the Termination Date (as defined in the Escrow
Agreement), the remaining portion of the Earnest Money that has not been repaid
to Buyer shall thereupon be immediately due and payable.  Seller hereby grants
Buyer a security interest in the Assets of Seller to secure repayment of the
Earnest Money.

 

(e)           If Buyer shall exercise its rights to terminate this Agreement
pursuant to 2.4 (c), Seller shall retain the Earnest Money in satisfaction of
any obligation or liability of Buyer under this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.4           CLOSING; TERMINATION AND OPTIONAL TERMINATION RIGHT

 

(a)           Section 2.6 of the Master Agreement is incorporated by reference
herein with respect to the Closing.  Notwithstanding anything contained in the
Master Agreement to the contrary, subject to Subsection (c), the Closing with
respect to the Assets purchased under this Agreement shall occur within two (2)
business days following the satisfaction of the following conditions:

 

(i)            Buyer’s receipt of final approval from the Pennsylvania Liquor
Control Board (the “PLCB”) of Seller’s transfer of the Pittsburgh License to
Buyer; and

 

(ii)           the satisfaction or waiver of all other conditions precedent set
forth in Articles 7 and 8 of the Master Agreement.

 

(b)           Should the Closing fail to occur by June 1, 2012 (the “Termination
Date”) by reason of the failure of the PLCB to approve Seller’s transfer of the
Pittsburgh License to Buyer, (i) the Promissory Note shall be cancelled; (ii)
Seller shall have no claim for payment thereunder; (iii) on the Termination
Date, Buyer’s obligations under this Agreement shall terminate; and (iv) Seller
shall immediately repay to Buyer the Earnest Money upon demand and in accordance
with the repayment provisions set forth in Section 2.3(d) above. 
Notwithstanding the foregoing, the failure of the PLCB to approve Seller’s
transfer of the Pittsburgh License to Buyer is due to an act or omission Seller,
Buyer reserves the right, upon written notice to Seller, to extend the term of
this Agreement to complete the Contemplated Transactions or pursue any other
right or remedy available to Buyer under law or equity.

 

(c)           If the Closing on the Assets of Pittsburgh does not occur due to a
default or failure of Seller to satisfy any term or closing condition that
Seller is obligated to satisfy as a condition to Closing, or if Seller shall
breach any material covenant or obligation in the Agreement, and Buyer
terminates this Agreement, Seller shall repay the Earnest Money to Buyer upon
demand and in accordance with the repayment provisions set forth in Section
2.3(d) above.  Seller hereby grants to Buyer a security interest in the Assets
to secure repayment of such Earnest Money.

 

(d)           Notwithstanding the foregoing, Buyer, in its discretion, may
terminate this Agreement without reason (the “Buyer Termination Right”) upon
written notice to Seller, whereupon Buyer’s obligations to purchase the Assets
of Pittsburgh under this Agreement and the Master Agreement shall terminate
without any liability to Seller, and the Purchase Price shall be deemed reduced
by the Purchase Price for the Assets of Pittsburgh.  Upon such exercise of the
Buyer Termination Right, Seller may retain as a termination fee, and shall not
be obligated to repay, the Earnest Money.

 

(e)           In addition to the satisfaction or waiver of the conditions to
Buyer’s obligations in Section 7 of the Master Agreement, the obligations of the
Buyer (or any of its subsidiaries) to make any payments hereunder or under the
Promissory Note are subordinate and junior to the prior payment and performance
of the “Obligations” under and as defined in that certain Credit Agreement dated
as of May 10, 2011 (as the same has been and hereafter may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by and among, inter alia, Granite City Food & Brewery Ltd., a
Minnesota corporation, Fifth Third Bank, as agent (together with its successors
and assigns in such capacity, “Agent”) for the persons from time to time party
thereto as lenders (the “Lenders”) and certain

 

4

--------------------------------------------------------------------------------


 

other secured parties, to the extent and in the manner set forth in this
paragraph.  No payment due or payable by the Buyer or any of its subsidiaries
hereunder or under the Promissory Note shall be made or permitted or required to
be made by Buyer or any of its subsidiaries or shall be accepted by Seller if,
at the time of the making of such payment, the making of such payment is
prohibited under the terms of the Credit Agreement. Any such payment not
permitted to be paid in accordance with the previous sentence (“Deferred
Payments”) shall instead accrue until the earlier of (i) such time as such
payment is permitted to be paid pursuant to the terms of the Credit Agreement or
(ii) the indefeasible payment in full of all “Obligations” and termination of
any commitments to extend credit under the Credit Agreement.  Prior to the
indefeasible payment in full of all “Obligations” and termination of any
commitments to extend credit under the Credit Agreement, Seller shall not take
any action, without the prior written consent of Agent, to collect, enforce
payment, or exercise any remedies with respect the Deferred Payments (whether
pursuant to the terms hereof or the terms of the Promissory Note or otherwise)
either at law or in equity, by judicial proceedings or otherwise.  Seller shall
hold in trust and not commingle with its other assets any payment received
hereunder or under the Promissory Note in violation of the Credit Agreement, and
shall turn over any such payment to the Buyer.

 

2.5           DELIVERABLES ON SIGNATURE AND CLOSING

 

Section 2.7 and Section 7 of the Master Agreement are incorporated by reference
herein.

 

(a)           Upon the execution of this Agreement, Seller and REG, as
applicable, will be further obliged to execute and deliver the following:

 

(i)            an Assignment, Assumption and Amendment of Lease, in a form
approved by the parties hereto, for the Lease dated June 1, 2009, between
Settlers Ridge, L.P. and Seller for the Pittsburgh Restaurant at 1060 Settlers
Ridge Center Dr., Pittsburgh, Pennsylvania 15025, which shall include amendments
to the Lease for the Pittsburgh Restaurant satisfactory to Buyer and its
counsel;

 

(ii)           the financial statements required to be delivered pursuant to
section 3.2 of this Agreement;

 

(iii)          a certificate executed by an officer of Seller, an officer of REG
and Owner as to the accuracy of their representations and warranties as of the
date of this Agreement in accordance with section 7.1 of the Master Agreement;

 

(iv)          a certificate of an officer of Seller, an officer of REG and Owner
certifying, as complete and accurate as of the date of this Agreement, attached
copies of the Governing Documents of Seller, certifying and attaching all
requisite resolutions or actions of Seller’s Owner approving the execution and
delivery of this Agreement and certifying to the incumbency and signatures of
the officers of Seller executing this Agreement and any other document relating
to the Contemplated Transactions;

 

(v)           Certificates dated as of a date not earlier than the fifth
business day prior to the execution of this Agreement as to the good standing of
Seller and REG executed by appropriate officials of the State of Ohio and each
jurisdiction

 

5

--------------------------------------------------------------------------------


 

in which Seller is licensed or qualified to do business as a foreign limited
liability company;

 

(vi)          the Consulting Agreement (the “Consulting Agreement”) between
Buyer and Seller for the consulting services to be provided by Buyer to Seller
prior to the Closing;

 

(vii)         a security agreement executed by Seller evidencing the security
interest granted to Buyer in the Assets to secure the repayment of the Earnest
Money;

 

(viii)        the PLCB Form 21 executed by Seller, and any other forms or
documents required by the PLCB to transfer the Pittsburgh License; and

 

(ix)         evidence that Seller has directed payment of the amounts payable to
the creditors of Seller set forth in Section 2.3(d) hereof.

 

(b)           In addition to Seller’s and REG’s obligations set forth in Section
2.7(a) of the Master Agreement, at the Closing under this Agreement, Seller and
REG, as applicable, will be further obligated to execute and deliver the
following:

 

(i)            an agreement between Seller and REG terminating the Management
Agreement between Seller and REG dated June 9, 2010;

 

(ii)           a bill of sale substantially in the form of Exhibit 2.5(d) for
all of the Assets that are tangible personal property and used in the operation
of the Pittsburgh Restaurant;

 

(iii)          the financial statements required to be delivered pursuant to
section 3.2 of this Agreement;

 

(iv)          evidence that REG and Seller have caused the following parties to
cease and desist from using the Marks, Copyrights, Trade Secrets and Net Names:
CR Sparks Ranch West, LLC; CR Las Vegas, LLC; Nashville Midnight Oil, LLC;
Cincinnati F.S., LLC; and CR Cleveland, LLC, together with an assignment to
Buyer from such parties of all of their right, title and interest, including
goodwill, in and to the Marks, Copyrights, Trade Secrets and Net Names in the
form reasonably acceptable in form and substance to Buyer within sixty (60) days
after Closing;

 

(v)           separate noncompetition agreements substantially in the form of
Exhibit 2.5(g) executed by Seller, Owner, REG, Jon H. Field and Joel A. Field;

 

(vi)          evidence of the Consents relating to the operation of the
Pittsburgh Restaurant identified in Exhibit 7.3 of the Master Agreement, or the
delivery of such Consents has been waived in whole or in part by Buyer;

 

6

--------------------------------------------------------------------------------


 

(vii)         delivery of an assignment substantially in the form of
Exhibit 2.5(j) from Owner to REG of all his right, title and interest in an to
any works of authorship created by him for use in or by the Pittsburgh
Restaurant;

 

(viii)        if not previously delivered, a list of all licensed images on the
walls, on menus or otherwise used in the Pittsburgh Restaurant and the source of
the license/identity of the licensee;

 

(ix)           a certificate executed by an officer of Seller, an officer of REG
and Owner as to the accuracy of their representations and warranties as of the
Closing in accordance with section 7.1 of the Master Agreement as to their
compliance with and performance of their covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 7.2 of the Master Agreement;

 

(x)            a certificate of an officer of Seller, an officer of REG and
Owner certifying, as complete and accurate as of the Closing, attached copies of
the Governing Documents of Seller, certifying and attaching all requisite
resolutions or actions of Seller’s Owner approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the officers of Seller executing
this Agreement and any other document relating to the Contemplated Transactions;

 

(xi)           Releases of all Encumbrances on the Assets, other than Permitted
Encumbrances, including releases of any liens on the Pittsburgh License;

 

(xii)          Certificates dated as of a date not earlier than the fifth
business day prior to the Closing as to the good standing of Seller and REG
executed by appropriate officials of the State of Ohio and each jurisdiction in
which Seller is licensed or qualified to do business as a foreign limited
liability company; and

 

(xiii)         A certificate or statement from the Pennsylvania Department of
Revenue of a date not more than five (5) days preceding the Closing Date setting
forth that all Taxes due from Seller have been paid.

 

3.                                       Representations and Warranties of
Seller, REG and Owner related to Pittsburgh Restaurant

 

Seller, Owner and REG represent and warrant, jointly and severally, to Buyer as
follows:

 

7

--------------------------------------------------------------------------------


 

3.1           LIQUOR LICENSE REPRESENTATIONS

 

(a)           The Pittsburgh License is in good standing with the PLCB and can
be used in Allegheny County, Pennsylvania.

 

(b)           The Pittsburgh License authorizes and permits the retail sale of
packaged liquor, wine, and beer and the consumption on premises of liquors,
wines and beer.

 

(c)           The Pittsburgh License has not been revoked or suspended, nor are
there any threatened or pending revocations or suspensions by the PLCB or other
Governmental Body.  There are no pending administrative charges filed against
the Pittsburgh License by the PLCB and there are no citations, contracts,
lawsuits, delinquent surcharges or fees pending or affecting the Pittsburgh
License.  No event or circumstance exists that may constitute or result in a
violation by Seller of any Legal Requirement that could impair the
transferability of the Pittsburgh License and Seller is in compliance with all
Legal Requirements of the PLCB or any other Governmental Body.

 

(d)           The Pittsburgh License is free and clear of all Liens and
Encumbrances, except as set forth on Schedule 3.1(d).

 

(e)           There are no unpaid liquor, wine or beer vendors, and no unpaid
sales or surcharge taxes, except as set forth on Schedule 3.1(e).  All required
sales tax reports and surcharge reports have been, or will be submitted to the
appropriate agencies by time of Closing.

 

3.2           FINANCIAL STATEMENTS

 

(a)           Attached hereto as Schedule 3.2 are the following for each of
Seller and REG:  (i) an unaudited balance sheet as at June 30, 2011, and the
related unaudited statement of income for the six-month period then ended,
(ii) an unaudited balance sheet for the year December 31, 2010, and the related
unaudited statement of income for the year then ended, (iii) an unaudited
balance sheet as of September 30, 2011, and the related unaudited statement of
income for the nine-month period then ended, and (iv) monthly unaudited
financial statements through the Closing Date.  All of the financial statements
of Seller delivered pursuant to this Section 3.2 and Section 3.4(a) of the
Master Agreement are certified to by Seller’s chief financial officer and Owner,
and all financial statements of REG delivered pursuant to this Section 3.2 and
Section 3.4(a) of the Master Agreement are certified to by REG’s chief financial
officer and Clint Field.  All of such financial statements fairly present the
financial condition and the results of operations, changes in owner’s equity and
cash flows of Seller and REG as at the respective dates of and for the periods
referred to in such financial statements, all in accordance with GAAP.  The
financial statements referred to in this Section 3.2 reflect the consistent
application of such accounting principles throughout the periods involved,
except as otherwise disclosed in such financial statements.  The unaudited
financial statements have been prepared from and are in accordance with the
accounting Records of Seller and REG.

 

8

--------------------------------------------------------------------------------


 

4.                                       Covenants of Seller Prior to Closing
Related to the Pittsburgh Restaurant

 

4.1           OPERATION OF THE BUSINESS OF SELLER

 

Between the date of this Agreement and the Closing, Seller shall (and Owner
shall cause Seller) to:

 

(a)           operate and remain in control of the Pittsburgh Restaurant;

 

(b)           all managers and employees for the Pittsburgh Restaurant will
remain in place, subject to normal attrition;

 

(c)           cooperate with Buyer and use its Best Efforts to assist Buyer in
obtaining all necessary licenses that are required to operate the Pittsburgh
Restaurant; and

 

(d)           Comply with Seller’s obligations under the Consulting agreement
and to pay Seller’s debts and obligations when due.

 

Seller covenants and agrees that any material breach or refusal to comply with
the terms of the Consulting Agreement shall be deemed a breach of this
Agreement.

 

5.                                       Owner’s Obligations and Guaranty

 

5.1           OWNER OBLIGATIONS

 

The liability of Owner hereunder shall be joint and several with Seller.  Where
in this Agreement provision is made for any action to be taken or not taken by
Seller, Owner jointly and severally undertakes to cause Seller to take or not
take such action, as the case may be.  Without limiting the generality of the
foregoing, Owner shall be jointly and severally liable with Seller for the
indemnities set forth in Article 11 of the Master Agreement.

 

5.2           GUARANTY

 

(a)           Owner hereby absolutely, unconditionally and irrevocably
guarantees (the “Guaranty”) full and prompt payment and performance when due of
all of the obligations of Seller under this Agreement in accordance with the
respective terms and conditions set forth herein (collectively, the
“Obligations”).  This Guaranty is continuing and absolute, shall remain in full
force and effect, and shall not be released, diminished, impaired or terminated
until all of the Obligations have been indefeasibly paid, performed or otherwise
satisfied, as applicable (including Buyer’s costs of collection, satisfaction or
performance in connection with the enforcement of this Guaranty) finally and
fully, notwithstanding, without limitation, the bankruptcy, insolvency or
dissolution of Seller or the death or disability of Owner or his permitted
assigns.  Owner waives any defenses to enforcement of this Guaranty.

 

(b)           This Guaranty is one of performance and payment and not of
collection and Owner is liable as the primary obligor.  There are no conditions
precedent to the enforcement of this Guaranty, and it shall not be necessary for
Buyer, in order to enforce

 

9

--------------------------------------------------------------------------------


 

payment by Owner under this Guaranty, to initiate or exhaust Buyer’s remedies
against Seller or any other Person liable for the payment or performance of the
Obligations, or to enforce any other means of obtaining payment or performance
of the Obligations.  Owner waives any rights under applicable law related to the
foregoing.  Buyer shall not be required to mitigate damages or take any other
action to reduce, collect, or enforce the Obligations.

 

6.                                       General Provisions

 

6.1           NOTICES

 

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties).  Any notice by means which
affords the sender evidence of delivery, attempted delivery, or rejected
delivery will be deemed to have been given and received at the date and time of
receipt, attempted delivery, or rejected delivery; provided, however, any notice
by fax or email must have evidence of delivery.

 

To Seller, Owner and REG:

c/o: Restaurant Entertainment Group

Address: 6728 Hyland Croy Rd

Dublin, OH 43016

Attention: Clinton R. Field

Fax no.: 614-760-9793

E-mail address:clint.field37@gmail.com

 

with a copy to: Kephart & Fisher

Attention: David Fisher

207 N Fourth St.

Columbus, Ohio 43215

Fax no.: 614-469-1887

E-mail address: davidfisher@kephartfisher.com

 

Buyer: Granite City Restaurant Operations, Inc.

Attention: Robert J. Doran, Chief Executive Officer

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Fax no.: (952) 215-0671

E-mail address: rjdoran@gmail.com

 

10

--------------------------------------------------------------------------------


 

with a copy to: Briggs and Morgan, P.A.

Attention: Avron Gordon

2200 IDS Center

80 S 8th Street

Minneapolis, MN 55402

Fax no.: (612) 977-8650

E-mail address: agordon@briggs.com

 

6.2           JURISDICTION; SERVICE OF PROCESS

 

Any Proceeding arising out of or relating to this Agreement or the transaction
contemplated by this Agreement may be brought in the courts of the State of
Minnesota, County of Hennepin, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Minnesota, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the Proceeding
shall be heard and determined only in any such court and agrees not to bring any
Proceeding arising out of or relating to this Agreement or the transaction
contemplated by this Agreement in any other court.  The parties agree that
either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of
forum.  Process in any Proceeding referred to in the first sentence of this
section may be served on any party anywhere in the world.

 

6.3           SUPPLEMENT TO MASTER AGREEMENT AND MODIFICATION

 

This Agreement supplements the Master Agreement and in no way limits the Master
Agreement.  This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the party to be charged with
the amendment.

 

6.4           GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of the State of
Minnesota without regard to conflicts-of-laws principles that would require the
application of any other law.

 

6.5           EXECUTION OF AGREEMENT

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes. 
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

11

--------------------------------------------------------------------------------


 

6.6           REPRESENTATIVE OF SELLER AND REG

 

(a)           Seller and REG hereby constitute and appoint Clinton R. Field as
their representative (“Selling Parties Representative”) and their true and
lawful attorney in fact, with full power and authority in each of their names
and to act on behalf of each of them with respect to the provisions set forth in
Section 13.16(a) of the Master Agreement as incorporated by reference to this
Agreement.

 

(b)           This appointment and grant of power and authority is coupled with
an interest and is in consideration of the mutual covenants made herein and is
irrevocable and shall not be terminated by any act of either of Seller or REG or
by operation of law, whether by the occurrence of any other event.  Each of
Seller and REG hereby consents to the taking of any and all actions and the
making of any decisions required or permitted to be taken or made by the Selling
Parties Representative pursuant to this Section 6.6.  Each of Seller and REG
agree that the Selling Parties Representative shall have no obligation or
liability to any Person for any action or omission taken or omitted by the
Selling Parties Representative in good faith hereunder.

 

(c)           Buyer and Escrow Agent shall be entitled to rely upon any document
or other paper delivered by the Selling Parties Representative as (i) genuine
and correct and (ii) having been duly signed or sent by the Selling Parties
Representative, and neither Buyer nor Escrow Agent shall be liable to either of
Seller, REG or Owner for any action taken or omitted to be taken by Buyer or
Escrow Agent in such reliance.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Buyer:

Owner:

GRANITE CITY RESTAURANT

 

OPERATIONS, INC.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

/s/ Eric Schilder

Name: James G. Gilbertson

Eric Schilder

Its: Chief Financial Officer

 

 

 

 

Seller:

 

PITTSBURGH CR, LLC

 

 

 

 

 

By:

/s/ Eric Schilder

 

Eric Schilder, Sole Member and Owner

 

 

 

 

 

By:

/s/ Clinton R. Field

 

Clinton R. Field, Manager

 

 

 

RESTAURANT ENTERTAINMENT GROUP, LLC

 

 

 

 

 

By:

/s/ Clinton R. Field

 

Clinton R. Field, Sole Member, Manager and Owner

 

ACCEPTANCE AND AGREEMENT OF SELLING PARTIES REPRESENTATIVE

 

The undersigned, being the Selling Parties Representative designated in
Section 6.6 of the foregoing Asset Purchase Agreement, agrees to serve as the
Selling Parties Representative and to be bound by the terms of such Asset
Purchase Agreement pertaining thereto.

 

Dated: January 11, 2011

 

 

 

 

/s/ Clinton R. Field

 

Clinton R. Field

 

[Signature Page to Pittsburgh Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit 2.5(d)

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) made effective as of 12:01 a.m. on
                                , 2012 (the “Effective Time”), by Pittsburgh CR,
LLC, an Ohio limited liability company (“Seller”), in favor of Granite City
Restaurant Operations, Inc., a Minnesota corporation (“Buyer”), and is delivered
pursuant and subject to, the terms of, that certain Asset Purchase Agreement,
dated as of January     ,2012 (the “Purchase Agreement”), by and among Buyer,
Seller, Restaurant Entertainment Group, LLC, and Eric Schilder.  All capitalized
terms used but not otherwise defined in this Bill of Sale shall have the
respective meanings given to them in the Purchase Agreement

 

1.                                       Sale and Transfer of Assets. For good
and valuable consideration, the receipt, adequacy and legal sufficiency of which
are hereby acknowledged, and as contemplated by Section 2.1 of the Purchase
Agreement, Seller hereby sells, transfers, assigns, conveys, grants and delivers
to Buyer, all of Seller’s right, title and interest in and to all of the Assets,
including without limitation the Restaurant Liquor License No. R 2108 issued by
the Pennsylvania Liquor Control Board on June 1, 2011, and the Assets set forth
in Annex 1 attached hereto.

 

2.                                       Further Actions. Seller covenants and
agrees to warrant and defend the sale, transfer, assignment, conveyance, grant
and delivery of the Assets hereby made against all persons whomsoever, to take
all steps reasonably necessary to establish the record of Buyer’s title to the
Assets and, at the request of Buyer, to execute and deliver further instruments
of transfer and assignment and take such other action as Buyer may reasonably
request to more effectively transfer and assign to and vest in Buyer each of the
Assets, all at the sole cost and expense of Seller.

 

3.                                       Power of Attorney. Without limiting
Section 2 hereof, Seller hereby constitutes and appoints Buyer the true and
lawful agent and attorney in fact of Seller, with full power of substitution and
resubstitution, in whole or in part, in the name and stead of Seller but on
behalf and for the benefit of Buyer and its successors and assigns, from time to
time:

 

(a)                                  to demand, receive and collect any and all
of the Assets and to give receipts and releases for and with respect to the
same, or any part thereof;

 

(b)                                 to institute and prosecute, in the name of
Seller or otherwise, any and all proceedings at law, in equity or otherwise,
that Buyer or its successors and assigns may deem proper in order to collect or
reduce to possession any of the Assets and in order to collect or enforce any
claim or right of any kind hereby assigned or transferred, or intended so to be;
and

 

(c)                                  to do all things legally permissible,
required or reasonably deemed by Buyer to be required to recover and collect the
Assets and to use Seller’s name in such manner as Buyer may reasonably deem
necessary for the collection and recovery of same,

 

Seller hereby declaring that the foregoing powers are coupled with an interest
and are and shall be irrevocable by Seller.

 

--------------------------------------------------------------------------------


 

4.                                       Terms of the Purchase Agreement. The
terms of the Purchase Agreement, including but not limited to Seller’s
representations, warranties, covenants, agreements and indemnities relating to
the Assets in the Master Asset Purchase Agreement dated November 4, 2011, by and
among Buyer, Seller and the other parties named therein, as amended (the
“MAPA”), are incorporated herein by this reference. Seller acknowledges and
agrees that the representations, warranties, covenants, agreements and
indemnities contained in the Purchase Agreement and the MAPA shall not be
superseded hereby but shall survive and remain in full force and effect to the
full extent provided therein. In the event of any conflict or inconsistency
between the terms of the Purchase Agreement and the terms hereof, the terms of
the Purchase Agreement shall govern.

 

5.                                       Governing Law.  This Bill of Sale will
be governed by and construed and interpreted under the laws of the State of
Minnesota, without regard to conflicts of laws principles that would require the
application of any other law.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale to be effective as of
the Effective Time.

 

 

Pittsburgh CR, LLC

 

 

 

 

 

By:

 

 

Name: Eric Schilder

 

Its: Sole Member and Owner

 

 

 

 

 

 

 

By:

 

 

Name: Clinton R. Field

 

Its: Manager

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

 

See attached

 

--------------------------------------------------------------------------------


 

Exhibit 2.5(g)

 

NONCOMPETITION, NONDISCLOSURE,
AND NONINTERFERENCE AGREEMENT

 

This Noncompetition, Nondisclosure, and Noninterference Agreement (this
“Agreement”) is made as of                   , 20   , by and among Granite City
Restaurant Operations, Inc., a Minnesota corporation (“Buyer”), and Pittsburgh
CR, LLC (“Seller”).

 

RECITALS

 

A.                                   Buyer has entered into a Master Asset
Purchase Agreement dated November 4, 2011, as amended by amendments dated
December 21, 2011, December 27, 2011 and December 30, 2011 (the “Master Purchase
Agreement”), relating to the purchase of substantially all of the Assets and the
goodwill of seven (7) restaurants (the “Restaurants”) operated by the Seller
Entities described in the Master Purchaser Agreement under the service mark,
CADILLAC RANCH ALL-AMERICAN BAR & GRILL, or variants thereof. 
Section 2.7(a)(viii) of the Master Purchase Agreement requires that
noncompetition agreements be executed and delivered by Seller, each Seller
Entity, each Owner, Jon H. Field, and Joel A. Field at the Closing.

 

B.                                     Seller operates the Restaurant located at
1060 Settlers Ridge Center Dr., Pittsburgh, Pennsylvania 15205 (the “Pittsburgh
Restaurant”).

 

C.                                     Buyer has entered into an Asset Purchase
Agreement (the “Purchase Agreement”) relating to the purchase of substantially
all of the Assets and goodwill of the Pittsburgh Restaurant.

 

AGREEMENT

 

The parties, in consideration of Buyer’s agreement to purchase the Assets of the
Pittsburgh Restaurant and the consideration received by Seller under the
Purchase Agreement, agree as follows:

 

1.                                      DEFINITIONS

 

“Confidential Information” is defined in Section 2.

 

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Purchase Agreement and the Master Purchase
Agreement.

 

2.                                      ACKNOWLEDGMENTS BY SELLER

 

Seller acknowledges that Seller has had access to and has become familiar with
the following, any and all of which constitute confidential information of
Seller (collectively the “Confidential Information”): (a) any and all trade
secrets concerning the business and affairs of Seller, methods, recipes and
ingredient lists, menus, techniques, product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, market studies, business plans,
computer software and programs (including object code and source code), database
technologies, systems, devices, know-how, discoveries, and concepts of Seller
and any other information, however documented,

 

--------------------------------------------------------------------------------


 

of Seller that is a trade secret within the meaning of the Uniform Trade Secrets
Act or under other applicable law; (b) any and all information concerning the
business of the Restaurants (which includes without limitation historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, contractors, agents, suppliers and potential suppliers,
personnel training and techniques and materials, purchasing methods and
techniques and manuals); and (c) any and all notes, analyses, compilations,
studies, summaries and other material prepared by or for Seller containing or
based, in whole or in part, upon any information included in the foregoing.

 

Seller acknowledges that (a) Buyer has required that Seller make the covenants
set forth in Sections 3 and 4 of this Agreement as a condition to Buyer’s
purchase of the Assets of the Pittsburgh Restaurant; (b) the provisions of
Sections 3 and 4 of this Agreement are reasonable and necessary to protect and
preserve Buyer’s interests in and right to the use and operation of the Assets
of the Pittsburgh Restaurant from and after Closing of the purchase of the
Assets of the Pittsburgh Restaurant; and (c) Buyer would be irreparably damaged
if Seller were to breach the covenants set forth in Sections 3 and 4 of this
Agreement.

 

3.                                      CONFIDENTIAL INFORMATION

 

Seller acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of the Assets.
Therefore, Seller hereby agrees not to disclose to any unauthorized Persons or
use for its own account or for the benefit of any third party any Confidential
Information relating to the Pittsburgh Restaurant, whether or not such
information is embodied in writing or other physical form or is retained in the
memory Seller’s members, managers, officers, employees or agents, without
Buyer’s written consent, unless and to the extent that such Confidential
Information is or becomes generally known to and available for use by the public
other than as a result of Seller’s fault or the fault of any other Person bound
by a duty of confidentiality to Buyer, Seller or REG.  Seller agrees to deliver
to Buyer at the time of execution of this Agreement, and at any other time Buyer
may request, all documents, memoranda, notes, plans, records, reports and other
documentation, models, components, devices or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
that contain Confidential Information relating to the Pittsburgh Restaurant and
any other Confidential Information relating to the Pittsburgh Restaurant that
Seller may then possess or have under its control.

 

4.                                      NONCOMPETITION AND NONINTERFERENCE

 

As an inducement to Buyer to enter into the Purchase Agreement and as additional
consideration for the consideration to be paid to Seller under the Purchase
Agreement, Seller agrees that:

 

(a)                                  For a period of twenty-four (24) months
after the Closing of the purchase of the Assets of the Pittsburgh Restaurant:

 

(i)                                     Seller will not, directly or indirectly,
engage or invest in, own, manage, operate, finance, control or participate in
the ownership,

 

2

--------------------------------------------------------------------------------


 

management, operation, financing or control of, be employed by, associated with
or in any manner connected with, or render services or advice or other aid to,
or guarantee any obligation of, any Person engaged in or planning to become
engaged in the operation of a restaurant business whose products or activities
compete in whole or in part with the business in which the Assets were used
prior to the Closing or may be used thereafter, within a ten (10) mile radius of
the Pittsburgh Restaurant location (the “Noncompetition Area”).  Notwithstanding
the foregoing, if Seller shall operate a Competing Restaurant Business at the
time of Seller’s execution of this Agreement, Seller shall notify Buyer, and
Seller shall cause such Competing Restaurant Business to be materially
differentiated from the style of the Cadillac Ranch restaurants currently
operated by Seller and Owners.  Seller agrees that this covenant is reasonable
with respect to its duration, geographical area and scope.

 

(ii)           Seller agrees not to, directly or indirectly, (A) induce or
attempt to induce any employee of Seller who becomes an employee of Buyer in
connection with the purchase of the Assets to leave the employ of Buyer; (B) in
any way interfere with the relationship between Buyer and any such employee of
Buyer; or (C) employ or otherwise engage as an employee, independent contractor
or otherwise any such employee of Buyer.

 

(iii)          Seller agrees not to, directly or indirectly, cause, induce or
attempt to cause or induce any supplier, licensee, licensor, franchisee,
consultant, Person or other business relation of Buyer to cease doing business
with Buyer, or in any way interfere with its relationship with Buyer;

 

(b)                                 In the event of a breach by Seller of any
covenant set forth in Subsection 4(a) of this Agreement, the term of such
covenant will be extended by the period of the duration of such breach;

 

(c)                                  Seller will not, at any time during or
after the twenty-four month period, disparage Buyer, the Assets, the business
formerly conducted by Seller, the business conducted by Buyer using the Assets
or any shareholder, director, officer, employee or agent of Buyer;

 

(d)                                 Buyer will not, at any time during or after
the twenty-four month period, disparage Seller, the Assets, the business
formerly conducted by Seller, or any member, manager, officer, employee or agent
of Seller;

 

(e)                                  Seller will, for a period of twenty-four
months after the Closing of the purchase of the Assets of the Pittsburgh
Restaurant, within ten days after accepting any employment, consulting
engagement, engagement as an

 

3

--------------------------------------------------------------------------------


 

independent contractor, partnership or other association, advise Buyer of the
identity of the new employer, client, partner or other Person with whom Seller
has become associated. Buyer may serve notice upon each such Person that Seller
is bound by this Agreement and furnish each such Person with a copy of this
Agreement or relevant portions thereof;

 

(f)                                    Seller may establish restaurants outside
of the Noncompetition Area that have a casual dining environment and trade dress
similar to the Restaurants so long as such restaurants do not have signage,
trademarks or names that are the same or similar to the Restaurants;

 

(g)                                 The continued ownership and operation of the
Steelhouse restaurant by Jon H. Field, who is a Related Person to the owner of
certain Seller Entities, in Pittsburgh, Pennsylvania, shall not be deemed to be
a Competing Restaurant Business for purposes of this Agreement, and shall be
excluded from the noncompetition provisions set forth in Section 4(a) above, so
long as such restaurant continues to be operated under the name “Steelhouse” or
any other name that does not include the words “Cadillac,” “Ranch” or any
variations thereof;

 

(h)                                 Seller’s ownership or operation of any
Nightclub shall not be deemed to be a Competing Restaurant Business for purposes
of this Agreement, and shall be excluded from the noncompetition provisions set
forth in Section 4(a) above, so long as the Nightclub is not located within a 10
mile radius of the Indianapolis, Indiana metropolitan area.  For purposes of
this Agreement, the term “Nightclub” shall be defined as any establishment that
(A) generates at least 80% of its gross revenues from the sale of beer, wine and
alcohol, (B) provides music and space for dancing, and (C) requires its
customers to pay a cover charge; and

 

(i)                                     Seller can continue to own and operate
any restaurants that use the Marks or Trade Dress of the Restaurants until such
time as Buyer has closed on the purchase of the Assets of at least five of the
Restaurants, provided that within 60 days after the closing of the purchase of
such five or more Restaurants, the undersigned will cause the name of any
restaurants it owns or operates to be changed to include names and marks that do
not include the words “Cadillac,” “Ranch” or any variations thereof.

 

5.                                      REMEDIES

 

If Seller breaches the covenants set forth in Sections 3 or 4 of this Agreement,
Buyer will be entitled to the following remedies:

 

(a)                                  Damages from Seller, as the case may be;

 

(b)                                 To offset against any and all amounts owing
to Seller under the Purchase Agreement and any and all amounts that Buyer claims
under Subsection 5(a) of this Agreement; and

 

4

--------------------------------------------------------------------------------


 

(c)                                  In addition to its right to damages and any
other rights it may have, to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of Sections 3 and 4 of this Agreement, it being agreed that money
damages alone would be inadequate to compensate Buyer and would be an inadequate
remedy for such breach.

 

(d)                                 The rights and remedies of the parties to
this Agreement are cumulative and not alternative.

 

6.                                      SUCCESSORS AND ASSIGNS

 

This Agreement will be binding upon Buyer and Seller and will inure to the
benefit of Buyer and its affiliates, successors and assigns.

 

7.                                      WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged, in whole or in part, by a waiver or
renunciation of the claim or right except in writing; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party, or of the right of the party giving such
notice or demand to require the other party, to take further action without
notice or demand as provided in this Agreement.

 

8.                                      GOVERNING LAW

 

This Agreement will be governed by the laws applied by courts of the State of
Minnesota to contracts entered into within that state by parties residing within
that state and having no connection to any other state.

 

9.                                      JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Minnesota, County of Hennepin or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Minnesota, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

5

--------------------------------------------------------------------------------


 

10.                               SEVERABILITY

 

Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Seller to the greatest extent permissible.

 

11.                               COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

12.                               SECTION HEADINGS, CONSTRUCTION

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “Including” does not limit the preceding words or
terms.

 

13.                               NOTICES

 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 

To Seller:

c/o: Restaurant Entertainment Group

Address: 6728 Hyland Croy Rd

Dublin, OH 43016

Attention:  Clint Field

Fax no.: 614-760-9793

E-mail address: clint.field37@gmail.com

 

with a copy to: Kephart Fisher LLC

Attention: David Fisher

207 N Fourth St.

Columbus, Ohio 43215

 

6

--------------------------------------------------------------------------------


 

Fax no.: 614-469-1887

E-mail address: davidfisher@kephartfisher.com

 

Buyer: Granite City Restaurant Operations, Inc.

Attention: Robert J. Doran, Chief Executive Officer

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Fax no.: (952) 215-0671

E-mail address: rjdoran@gmail.com

 

with a copy to: Briggs and Morgan, P.A.

Attention: Avron Gordon

2200 IDS Center

80 S 8th Street

Minneapolis, MN 55402

Fax no.: (612) 977-8560

E-mail address: agordon@briggs.com

 

14.                               ENTIRE AGREEMENT

 

This Agreement, the Purchase Agreement and the Master Purchase Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior written and oral agreements and
understandings between the parties with respect to the subject matter of this
Agreement. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

BUYER:  

 

SELLER:

Granite City Restaurant Operations, Inc.

 

Pittsburgh CR, LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

 

Eric Schilder, Sole Member and Owner

Title:

 

 

 

 

 

 

By:

 

 

 

 

Clinton R. Field, Manager

 

8

--------------------------------------------------------------------------------


 

Exhibit 2.5(J)

 

Assignment of Intellectual Property
(“Owners”)

 

This Assignment is made this 4th day of November, 2011 by Eric Schilder and
Clinton R. Field (each, an “Assignor” and collectively, the “Assignors”) in
favor of Restaurant Entertainment Group, LLC (“REG”).

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Assignors and
Assignee have entered into a Master Asset Purchase Agreement dated
November     , 2011 (the “Purchase Agreement”) among Granite City Restaurant
Operations, Inc. (“Buyer”), REG, Assignors,  and Seller.  All capitalized terms
used and not otherwise defined in this Assignment have the meanings given them
in the Purchase Agreement.

 

Pursuant to the terms of the Purchase Agreement, Buyer has agreed to purchase
substantially all of the Assets and the goodwill of seven (7) restaurants (the
“Restaurants”) operated by Seller under the service mark CADILLAC RANCH
ALL-AMERICAN BAR & GRILL, or variants thereof.

 

Assignors own all the issued and outstanding equity interests of certain Seller
Entities described in the Purchase Agreement and have been engaged in the
design, development, operation and management of one or more of the
Restaurants.  In that capacity, Assignors have created artwork and other works
of authorship, logos, and Trade Dress and other materials used in the operation
of one or more of the Restaurants (the “Intellectual Property”).

 

It is a condition to Buyer’s execution, delivery and performance of the Purchase
Agreement that Assignors execute this Assignment.

 

ASSIGNMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Assignor hereby assigns to REG all of his
right, title and interest, if any, in and to the Intellectual Property,
including any and all copyrights.

 

Each Assignor represents and warrants that he has the right to enter into this
Assignment and that this Assignment does not and will not violate any contract
to which he is party.  Each Assignor agrees to execute such instruments as REG,
its successors and assigns, including Buyer, may reasonably request in order
more effectively to assign Assignor’s interest in the Intellectual Property.

 

/s/ Eric Schilder

 

/s/ Clinton R. Field

Eric Schilder

 

Clinton R. Field

 

 

 

Accepted this      day of November, 2011

 

 

Restaurant Entertainment Group, LLC

 

 

By

/s/ Clinton R. Field

 

 

Its

Member

 

 

 

--------------------------------------------------------------------------------


 

Schedules to this Agreement have been omitted pursuant to Item 601(b)(2) of Reg
S-K and are listed as follows:

 

Schedule 3.1(d)  Liens and encumbrances on Pittsburgh license

Schedule 3.1(e)  Unpaid vendors and taxes

Schedule 3.2  Financial statements

 

--------------------------------------------------------------------------------